Case 1:99-mc-09999 Document 1203 Filed 10/26/20 Page 1 of 4 PageID #: 122879




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

UNITED MEDICAL, LLC,                              )
d/b/a UMACO,                                      )
                                                  )
                      Plaintiff,                  )
                                                  )
       v.                                         )    C.A. No. _____________
                                                  )
AETNA LIFE INSURANCE COMPANY,                     )
                                                  )
                      Defendant.                  )

                                      NOTICE OF REMOVAL

       Defendant Aetna Life Insurance Company (“Aetna”) hereby removes this case from the

Superior Court for the State of Delaware, where it was commenced, to the United States District

Court for the District of Delaware.

       Removal is authorized under 28 U.S.C. §1441(a) premised on federal diversity

jurisdiction under 28 U.S.C. §1332(a) because there is complete diversity of citizenship and the

amount in controversy exceeds $75,000, exclusive of interest and costs. This Notice of Removal

has been timely filed under 28 U.S.C. §1446(b).

       In further support of removal, Aetna states the following:

I.     FACTUAL AND PROCEDURAL BACKGROUND

       1.      Plaintiff, United Medical, LLC (“UMACO”), initiated a claim for a civil action in

the Superior Court for the State of Delaware on or about September 17, 2020 by filing a

Complaint. A true and correct copy of the Complaint is attached hereto as Exhibit “1.”

       2.      A Summons was issued on October 1, 2020. A true and correct copy of the

Summons is attached hereto as Exhibit “2.”
Case 1:99-mc-09999 Document 1203 Filed 10/26/20 Page 2 of 4 PageID #: 122880




       3.      The Complaint and Summons were served on Aetna by U.S. first-class mail and

received by Aetna on October 6, 2020. A true and correct copy of the Affidavit of Service is

attached hereto as Exhibit “3.”

       4.      The Complaint alleges that UMACO is a group of healthcare providers that

provide healthcare services to patients in Delaware, including patients who are insured by Aetna.

       5.      Although Plaintiff admits that Aetna pays UMACO for the healthcare services

provided to patients who are insured by Aetna, Plaintiff alleges that it should be paid additional

amounts by Aetna for “care coordination and management” that Plaintiff alleges avoids

“unnecessary or duplicative health care services.”

       6.      Plaintiff alleges that the parties have negotiated for such an arrangement for the

past four years in good faith, but have been unable to reach an agreement.

       7.      The Complaint asserts a single count of a state law claim for unjust enrichment,

demanding retroactive payment for what Plaintiff claims Aetna should have agreed to in a

contract.

       8.      This Notice of Removal is being filed within thirty (30) days (as calculated under

applicable law and court rules) of Aetna having been served with the Complaint and Summons.

This removal is, therefore, timely pursuant to 28 U.S.C. §1446(b).

II.    BASIS FOR FEDERAL JURISDICTION – DIVERSITY OF CITIZENSHIP

       9.      The Complaint identifies Plaintiff as a citizen of, and limited liability company of,

Delaware with its principal office address located at 161 Becks Woods Drive, Bear, Delawre.

See Exh. “1,” at ¶1.




                                                 2
Case 1:99-mc-09999 Document 1203 Filed 10/26/20 Page 3 of 4 PageID #: 122881




        10.    The Complaint identifies Aetna as a citizen of, and corporation of, Connecticut

with a principal office address at 151 Farmington Avenue, Hartford, Connecticut. See Exh. “1,”

at ¶2

        11.     Removal is therefore proper under 28 U.S.C. §1441(a) and 28 U.S.C. §1332(a)

because this is an action between citizens of different States.

        12.    Removal is proper under 28 U.S.C. §1441(a) and 28 U.S.C. §1332(a) because the

amount in controversy could, and likely does, exceed $75,000, exclusive of interest and costs.

        13.    Plaintiff’s demand for damages is open-ended in that the Complaint requests

compensation for “damages” without specifying the amount of damages Plaintiff is demanding.

See Exh. “1,” at p.5.

        14.    The jurisdictional amount is satisfied unless it appears to a “legal certainty” that

the plaintiff cannot recover the jurisdictional amount. Frederico v. Home Depot, 507 F.3d 188,

196-197 (3d Cir. 2007).

        15.    The amount in controversy is not measured by the low end of an open-ended

claim, but by the reasonable value of the issues being litigated. For example, in Angus v. Shiley

Inc., 989 F.2d 142 (3d Cir. 1993), the Third Circuit affirmed denial of a motion to remand where

the complaint sought at least $40,000 in compensatory and punitive damages. The Court of

Appeals stressed that the plaintiff did “not limit its request for damages to a precise monetary

amount,” and therefore the complaint was “open-ended” and most reasonably read to demand

more than the then-applicable minimum of $50,000. Id. at 146.

        16.    Here, the Complaint alleges that UMACO is entitled to “shared savings” and a

“Care Coordination Fee” based on a “per-member, per-month basis” “for the past four years.”

See Exh. “1” at ¶¶10, 13.




                                                  3
Case 1:99-mc-09999 Document 1203 Filed 10/26/20 Page 4 of 4 PageID #: 122882




       17.     The Complaint further alleges that it provides healthcare services to over 9,000

patients who are insured by Aetna. See Exh. “1” at ¶3. Therefore, based on Plaintiff’s demanded

“per-member, per-month” fee for the past four years, Plaintiff only needs to demand $0.18 per

member, per month in damages to exceed the $75,000 jurisdictional threshold (i.e.- ($75,000 ÷

9,000 members) ÷ 48 months).

       18.     Copies of all process, pleadings and orders served upon Defendant Aetna in the

state-court action are attached hereto.

       19.     Concurrent with the filing of this Notice, Aetna will file a copy of this Notice of

Removal with the Superior Court of the State of Delaware and serve Plaintiff appropriately.

       20.     Aetna does not waive, and to the contrary, expressly preserves, any and all rights

and defenses it may assert by motion or otherwise with respect to the action and the Complaint.

       WHEREFORE, further proceedings in the action should be discontinued in the Superior

Court of the State of Delaware and the action should be removed to the United States District

Court for the District of Delaware.



Dated: October 26, 2020                    /s/ Jonathan M. Stemerman
                                          Jonathan M. Stemerman (No. 4510)
                                          ELLIOTT GREENLEAF, P.C.
                                          1105 Market Street, Suite 1700
                                          Wilmington, DE 19801
                                          Telephone: (302) 384-9400
                                          Email: jms@elliottgreenleaf.com

                                          Counsel for Defendant Aetna Life Insurance Company




                                                   4
